Exhibit 21 SUBSIDIARIES OF REGISTRANT HOME PROPERTIES, INC. OWNS INTEREST IN: STATE OF FORMATION Home Properties, L.P. New York Home Properties Trust Maryland Home Properties I, LLC New York Home Properties II, LLC New York Home Properties Fentil, Inc. Maryland Home Properties Fenland Field, LLC New York Home Properties Florida Management, Inc. Florida HOME PROPERTIES, L.P. OWNS AN INTEREST IN: CORPORATIONS: STATE OF FORMATION Home Properties Resident Services, Inc. (formerly Conifer Realty Corporation) Maryland Hampton Village Property Owners Association, Inc. Florida PARTNERSHIPS: STATE OF FORMATION Home Properties Bittersweet, L.P. New York Home Properties Dunfield Townhomes, LLLP Maryland Home Properties Gateway Village Limited Partnership Maryland Home Properties Marshfield, L.P. New York Home Properties Woodleaf, L.P. Delaware Monica Place Associates New York Sherry Lake Associates New York Valley Park South Partnership New York LIMITED LIABILITY COMPANIES: STATE OF FORMATION Arsenal Street Fee Holding, LLC New York Arsenal Street Leasehold Holding, LLC New York Barrington Gardens, LLC New Jersey Century Investors, LLC New York The Colony of Home Properties, LLC New York Curren Terrace, L.L.C. New York Dunedin, LLC Indiana Dunedin I, LLC Indiana Dunedin II, LLC Indiana Hackensack Gardens Apartments, LLC New Jersey Hampton Lakes Associates, LLC Florida Hampton Lakes II Associates, LLC Florida Hampton Place Joint Venture, LLC Florida Home Properties 1200 East West, LLC Maryland Home Properties Apple Hill, LLC New York Home Properties Bari Manor, LLC New York Home Properties Bayview Colonial, LLC New York Home Properties Beverly, LLC Massachusetts Home Properties Blackhawk, LLC New York Home Properties Bonnie Ridge LLC Maryland Home Properties Braddock Lee, LLC New York Home Properties Broadlawn, LLC New York Home Properties Brooke, LLC New York Home Properties Cambridge Village, LLC New York Home Properties Canterbury No. 1, LLC Maryland Home Properties Canterbury No. 2, LLC Maryland Home Properties Canterbury No. 3, LLC Maryland Home Properties Canterbury No. 4, LLC Maryland Home Properties Castle Club, LLC New York Home Properties Channel Townhomes, LLC Maryland Home Properties Chatham Hill, LLC New York Home Properties Cider Mill, LLC Maryland Home Properties Cinnamon Run I, LLC Maryland Home Properties Cinnamon Run II, LLC Maryland Home Properties Cobblestone, LLC Virginia Home Properties Colonies, LLC New York Home Properties Country Village LLC Maryland Home Properties Courtyard Village, LLC New York Home Properties Cove Townhomes, LLC Maryland Home Properties Cypress Place LLC New York Home Properties of Devon, LLC New York Home Properties Elmwood Terrace, LLC Maryland Home Properties Falcon Crest Townhouses, LLC Maryland Home Properties Falkland Chase, LLC Delaware Home Properties Fox Hall 1, LLC Maryland Home Properties Fox Hall 2, LLC Maryland Home Properties Fox Hall 3, LLC Maryland Home Properties Fox Hall 4, LLC Maryland Home Properties Fox Hall 5, LLC Maryland Home Properties Gardencrest, LLC New York Home Properties Golf Club, LLC New York Home Properties Hauppauge, LLC New York Home Properties Hawthorne, LLC New York Home Properties Heights MA, LLC New York Home Properties Heritage Square, LLC New York Home Properties Heritage Woods, LLC Maryland Home Properties Highland House, LLC New York Home Properties Holiday Square, LLC New York Home Properties Hudson View, LLC New York Home Properties Huntington Metro, LLC Virginia Home Properties Lake Grove, LLC New York Home Properties Lakeshore, LLC New York Home Properties Lakeview, LLC New York Home Properties Liberty Commons, LLC New York Home Properties Liberty Place, LLC New York Home Properties Lighthouse Townhomes, LLC Maryland Home Properties Manor, LLC New York Home Properties Mansion House, LLC New York Home Properties Maple Lane I, LLC New York Home Properties Maple Lane II, LLC New York Home Properties Maryland, LLC Maryland Home Properties Maryland II, LLC Maryland Home Properties Maryland III, LLC Maryland Home Properties Maryland IV, LLC Maryland Home Properties Maryland V, LLC Maryland Home Properties Maryland VI, LLC Maryland Home Properties Maryland VII, LLC Maryland Home Properties Maryland VIII, LLC Maryland Home Properties Maryland IX, LLC Maryland Home Properties Maryland XI, LLC Maryland Home Properties Maryland XII, LLC Maryland Home Properties Maryland XIII, LLC Maryland Home Properties Maryland XIV, LLC Maryland Home Properties Maryland XV, LLC Maryland Home Properties Maryland XVI, LLC Maryland Home Properties Maryland XVII, LLC Maryland Home Properties Maryland XVIII, LLC Maryland Home Properties Maryland XIX, LLC Maryland Home Properties Maryland XX, LLC Maryland Home Properties Maryland XXI, LLC Maryland Home Properties Meadows MA, LLC New York Home Properties Mid-Island, LLC New York Home Properties Morningside Heights LLC Maryland Home Properties Morningside North, LLC Maryland Home Properties Morningside Six, LLC Maryland Home Properties Mount Vernon, LLC Virginia Home Properties Muncy, LLC New York Home Properties North Plainfield, LLC New York Home Properties Orleans Village, LLC New York Home Properties Owings Run 1, LLC Maryland Home Properties Owings Run 2, LLC Maryland Home Properties Patricia Gardens, LLC New York Home Properties Peppertree I, LLC Maryland Home Properties Peppertree II, LLC Maryland Home Properties Peppertree III, LLC Maryland Home Properties Pleasure Bay, LLC New York Home Properties Racquet Club East, LLC New York Home Properties Regency Club, LLC New York Home Properties Ridgeview Chase, LLC Maryland Home Properties Ripley Street, LLC Maryland Home Properties Saddle Brooke, LLC Maryland Home Properties Sandalwood, LLC New York Home Properties Sayville, LLC New York Home Properties Selford Townhouses, LLC Maryland Home Properties Seminary Hills, LLC Virginia Home Properties Seminary Towers, LLC Virginia Home Properties Sherry Lake, LLC New York Home Properties Sherwood, LLC New York Home Properties Sherwood Gardens, LLC New York Home Properties South Bay Manor, LLC New York Home Properties Southern Meadows, LLC New York Home Properties Sparta Green, LLC New York Home Properties Stoughton, LLC New York Home Properties Stratford Greens, LLC New York Home Properties Sunset Gardens, LLC New York Home Properties Sycamores, LLC New York Home Properties Tamarron, LLC Maryland Home Properties Timbercroft I, LLC Maryland Home Properties Timbercroft III, LLC Maryland Home Properties Topfield, LLC Maryland Home Properties Trexler Park, LLC New York Home Properties Trexler Park West, LLC New York Home Properties Village Square, LLC Maryland Home Properties Virginia Village, LLC Virginia Home Properties Wellington Trace Apartments, LLC Maryland Home Properties Westchester West, LLC Maryland Home Properties Westwood Village, LLC New York Home Properties William Henry, LLC New York Home Properties William Henry II, LLC New York Home Properties William Henry III, LLC New York Home Properties Windsor, LLC New York Home Properties WMF I, LLC New York Home Properties Woodholme Manor, LLC Maryland Home Properties Woodmont Village, LLC New York Home Properties Yorkshire Village, LLC New York Jacob Ford Village, LLC New Jersey Parkview Gardens Associates, LLC New York Royal Gardens Associates LLC New York HOME PROPERTIES RESIDENT SERVICES, INC. OWNS AN INTEREST IN Briggs Wedgewood, Inc. New York BRIGGS WEDGEWOOD, INC. OWNS AN INTEREST IN Briggs Wedgewood Associates, L.P. New York
